Citation Nr: 1118473	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  10-00 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected right and left knee chondromalacia.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right and left knee chondromalacia.

3.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected right and left knee chondromalacia.

4.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected right and left knee chondromalacia.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a dental disability, claimed as loss of a tooth.

7.  Entitlement to an increased rating for chondromalacia of the right knee, currently evaluated as 10 percent disabling.  

8.  Entitlement to an increased rating for chondromalacia of the left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1987 to May 1990.

This matter came to the Board of Veterans' Appeals (Board) from a September 2008 rating decision rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The appellant's claim is currently in the jurisdiction of the RO in Buffalo, New York.  

In October 2010, the appellant testified at a Board hearing at the Buffalo RO.  Following the hearing, the RO received additional evidence along with a waiver of initial RO review.  38 C.F.R. § 20.1304 (2010).  

As set forth in more detail below, a remand is necessary with respect to the claims of entitlement to service connection for a bilateral hip disability, a low back disability, a right ankle disability, a left ankle disability, sleep apnea, and a dental disability.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The appellant's right and left knee disabilities are manifested by subjective complaints of pain and functional loss.  The objective findings include limitation of flexion to no more than 90 degrees secondary to pain from repetitive motion against resistance and mild impairment in daily occupational physical activities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).

2.  The criteria for a rating in excess of 10 percent for chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an April 2008 letter, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  The letter also included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, in an October 2008 letter, the RO sent the appellant a letter for the express purpose of complying with the Court's decision Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Since the issuance of these letters, the RO has reconsidered the appellant's claim, most recently in the November 2009 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure any timing defect).

In addition to these notification letters, in a conference held in connection with the October 2010 Board hearing, the undersigned Veterans Law Judge discussed the issues on appeal with the appellant and his representative, including the type of evidence required in order to prevail in the claims.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant and his representative acknowledged full understanding of all matters discussed.  The record on appeal was held open for a period of 60 days following the hearing to afford the appellant the opportunity to submit additional evidence.  That evidence was received with the appropriate waiver of agency of original jurisdiction review under 38 C.F.R. § 20.1304 (2010).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Neither the appellant nor his representative has argued otherwise.  The appellant's service treatment records are on file, as are all available, relevant post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  

The appellant has also been afforded a VA medical examination in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examination report is adequate.  The examination was conducted provided by a qualified medical professional whose findings are detailed and predicated on a full reading of all available records as well as a clinical examination of the appellant.  The examination reports contain the necessary physical findings upon which to decide the issues adjudicated in this decision.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions and the adequacy of a VA medical examination).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  Again, neither the appellant nor his representative has argued otherwise.  


Background

The appellant's service treatment records show that in December 1989, he appeared before a Medical Board in connection with numerous complaints, including severe knee pain.  The diagnoses included bilateral chondromalacia patella.  

In May 1990, the appellant submitted an original application for VA compensation benefits, seeking service connection for bilateral chondromalacia patella.  In connection with his claim, the appellant was afforded a VA medical examination in August 1990 at which he complained of knee pain for the past two months.  Examination showed crepitation on right.  There was no instability.  X-ray studies of both knees were normal.  The diagnoses included right knee chondromalacia.  

In a September 1990 rating decision, the RO granted service connection for right and left knee chondromalacia and assigned initial zero percent ratings, effective May 12, 1990.

In September 1998, the appellant submitted a claim for an increased rating for his service-connected right and left knee disabilities.  He was afforded a VA medical examination in November 1998, at which he complained of bilateral knee pain aggravated by prolonged standing or walking.  On examination, the appellant was observed to be obese with a "waddling gait."  Squatting was possible without complaint.  Range of motion was from zero to 130 degrees, bilaterally, with no crepitation, pain, instability, or deformity.  X-ray studies were normal.  The diagnosis was subjective complaint of painful knees with no evidence of chondromalacia or any orthopedic knee pathology.  

In a November 1998 rating decision, the RO confirmed and continued the zero percent disability ratings assigned for the appellant's service-connected right and left chondromalacia.  

In March 2008, the appellant submitted his most recent claim for an increased rating for his service-connected right and left knee disabilities.  In support of his claim, the RO received VA outpatient treatment records showing that in February 2008, the appellant sought treatment for bilateral knee pain.  He reported difficulty with prolonged standing and walking up and down the stairs.  X-ray studies showed some medial compartment narrowing.  Range of motion was from zero to 110 degrees on the right and from zero to 120 degrees on the left.  There was no instability noted.  The diagnosis was bilateral osteoarthritis, moderate.  The appellant was provided with neoprene knee braces.  Also in February 2008, the appellant reported that he had taken a buyout from his job with an automobile manufacturer and was currently working as a security guard.  He was provided pain medication and injections for knee pain.  

The appellant underwent VA medical examination in April 2008, at which he claimed that he had worked for an automobile manufacturing company from 2000 to 2008, but had taken an early retirement due to knee pain.  He indicated that he currently worked full time as a security guard where he spent the majority of his time sitting.  The appellant claimed that he had constant knee pain which he rated as a 9 on a pain scale of 1 to 10.  He endorsed aggravating factors of cold or damp weather and prolonged walking or standing.  He reported alleviating factors of medication, sitting, and wearing knee braces.  The appellant claimed that his knees prevented him from doing any sort of exercise which had contributed to his weight gain.  The appellant's complaints included stiffness, swelling, and an occasional sensation of instability and giving way.  On objective examination, there was mild effusion but no erythema or warmth.  There was medial and lateral joint line tenderness to palpation.  Range of active and passive motion was from zero to 120 degrees.  With repetitive motion against resistance, motion decreased to zero to 90 degrees secondary to pain.  There was no lateral or medial joint line instability.  Gait was mildly antalgic.  X-ray studies showed mild to moderate degenerative arthritis with medial compartment narrowing.  The assessment was moderate degenerative arthritis.  The examiner noted that the appellant's knee disabilities caused mild impairment in daily occupational physical activities.  

In support of his claims, the appellant submitted records from the health clinic at his former employer, an automobile manufacturing company, dated from June 1999 to December 2006.  These records show that the appellant sought treatment in the clinic on a frequent basis for numerous complaints, including headaches, shoulder pain, finger pain, ankle pain, back pain, and gastrointestinal upset.  He complained of a right knee contusion in October 2001 and a left knee sprain in March 2006, but these voluminous records are otherwise silent for complaints pertaining to the knees.  

The appellant also submitted private clinical records, dated from January 1998 to January 2007.  In pertinent part, these records show that in December 2003, he sought treatment for left knee pain of insidious onset.  He denied a prior history of knee pain.  In April 2004, it was noted that the appellant had undergone physical therapy and now experienced no appreciable knee pain.  In November 2005, he again complained of left knee pain.  Magnetic resonance imaging (MRI) showed degenerative changes in the undersurface of the patella.  There was no instability.  Range of motion was from zero to 125 degrees.  

After considering this evidence, in a September 2008 rating decision, the RO increased the rating for the appellant's service-connected right and left knee chondromalacia disabilities to 10 percent, effective March 7, 2008.  The appellant appealed the RO's determination, arguing that higher ratings were warranted as he was having problems due to knee pain.  

At his October 2010 Board hearing, the appellant testified that he continued to experience knee pain, which he rated as a 9 on a pain scale of 1 to 10.  He reported that he used knee braces and a cane "on certain days."  He also testified that he took pain medication.  The appellant stated that he was currently participating in VA's vocational rehabilitation program which included a part time compensated work therapy position, in addition to schooling.  

Following the hearing, the RO received additional VA clinical records, dated to January 2011.  In pertinent part, these records show that the appellant continued to seek treatment for bilateral knee pain.  In July 2008, the appellant again complained of knee pain.  Range of motion was from zero to 110 degrees on the left and from zero to 120 degrees on the right.  There was no laxity present on either knee.  The appellant was provided with a cane and a referral to physical therapy in connection with his complaints of knee pain.  In November 2009, the appellant rated his knee pain as a 5 on a pain scale of 1 to 10.  The diagnosis was osteoarthritis of the knees.  In August 2010, the appellant reported continued knee pain.  He reported that he had been laid off from his job and was now attending school.  In October 2010, the appellant again rated his knee pain as a 5 on a pain scale of 1 to 10.  He indicated that his pain medication was not helping and that he would like to try physical therapy again.  At a physical therapy assessment later that month, the appellant reported that he walked regularly for exercise and used the elliptical machine as tolerated.  He reported that his knee intermittently gave way.  Examination showed an antalgic gait.  The appellant's knee flexion was 5/5 bilaterally, limited at the end range by pain.  Knee extension was 4- to 4/5 with pain.  The assessments included signs and symptoms of degenerative joint disease with primary patellofemoral pain.


Applicable Law

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

There are separate rating codes which identify the various disabilities.  38 C.F.R. Part 4 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2010).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2010).

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Evaluations for limitation of knee extension are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability.

As noted, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  38 C.F.R. § 4.14 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that regard, separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See e.g. VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  The combined evaluation for the affected leg, however, cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2010).

Analysis

The appellant's service-connected right and left knee disabiities have been evaluated by the RO as 10 percent disabling under Diagnostic Code 5260, the code setting forth the criteria for limitation of flexion.  The appellant contends that he is entitled to ratings in excess of 10 percent in light of his symptoms of pain and functional loss.  After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of ratings in excess of 10 percent for any period of the claim.

As noted above, repeated examination has shown that the appellant's right and left knee motion is not limited to the extent necessary to meet the criteria for a compensable rating under either Diagnostic Codes 5260 or under Diagnostic Code 5261, the code setting forth the criteria for limitation of extension.

For example, VA clinical records note that in February 2008, range of motion was from zero to 110 degrees on the right and from zero to 120 degrees on the left.  In July 2008, his range of motion was from zero to 110 degrees on the left and from zero to 120 degrees on the right.  On VA medical examination in April 2008, range of active and passive motion was from zero to 120 degrees.  With repetitive motion against resistance, motion decreased to zero to 90 degrees secondary to pain.  The Board notes that these range of motion findings do not warrant a compensable rating under the criteria based on either limitation of extension or flexion, nor is there any other evidence of record documenting compensable limitation of motion.  38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261.  See VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004).  

Although compensable loss of flexion or extension has not been shown, the record contains some evidence of X-ray evidence of arthritis, bilaterally.  In light of this evidence, and considering the appellant's reports of painful right knee motion, the Board finds that the currently-assigned 10 percent ratings are appropriate.  Hicks v. Brown, 8 Vet. App. 417 (1995); see also 38 C.F.R. § 4.59.

In light of the appellant's complaints of pain and functional loss, the Board has also considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of factors such as functional loss, weakened movement, excess fatigability, and incoordination.  See also DeLuca, 8 Vet. App. at 206-07.  In that regard, it is noted that the record contains subjective complaints of severe right knee pain, which the appellant indicates limits his ability to walk, stand, climb stairs, etc.  He also takes pain medications and occasionally uses a brace or a cane.

After carefully reviewing the pertinent evidence of record, however, the Board finds that the criteria for ratings in excess of 10 percent have not been met.  The appellant's current 10 percent ratings are based on his symptoms of right knee pain, limited motion, and functional loss.  The Board finds that there is insufficient evidence to show that additional factors would restrict motion to such an extent that the criteria for a rating higher than 10 percent would be justified for either knee.  For example, at the VA medical examination in April 2008, the examiner considered the appellant's reported symptoms but found only objective functional loss from repetitive use, with knee motion decreased from 120 to 90 degrees after repetitive motion against resistance.  Indeed, the examiner ultimately concluded that the appellant's knee disabilities caused only mild impairment in daily occupational and physical activities.  The Board notes that there have been no additional objective findings, such as atrophy from disuse, which would restrict motion to such an extent that the criteria for a rating in excess of 10 percent would be justified.  Thus, even with consideration of the appellant's reported pain and functional loss, the Board finds that the objective findings do not more nearly approximate the functional equivalent of limitation of motion rated in excess of 10 percent.  Again, although the Board has considered the appellant's contentions with respect to pain and functional loss, the Board finds that such symptoms are contemplated in the currently assigned 10 percent ratings.  A rating in excess of 10 percent is not warranted, absent additional functional loss, supported by adequate pathology.

The Board has also reviewed other diagnostic codes that potentially relate to impairment of the knee, but finds that application of an alternative diagnostic code does not result in a rating in excess of 10 percent.

For example, the appellant's right or left knees do not demonstrate any impairment due to subluxation or instability to a higher rating under Diagnostic Code 5257.  Although the appellant reported a sensation of instability at his April 2008 VA medical examination, repeated examinations have consistently shown that his left knee is objectively stable.  Indeed, VA medical examination conducted between August 1990 and 2008 consistently found no evidence of subluxation or instability, and VA and private clinical records associated with the record on appeal are similarly negative for findings of instability.  

In light of this evidence, the Board further finds no basis on which to assign a separate compensable rating under Diagnostic Code 5257, in addition to the currently-assigned 10 percent disability ratings based on pain and limitation of motion.  In reaching this decision, the Board has specifically considered the appellant's subjective complaint of a sensation of giving way, but finds that the objective evidence of record, including numerous examinations consistently finding that the appellant's knees exhibit no instability, greatly outweighs his subjective report.  For these reasons, the Board finds that the preponderance of the evidence is against the assignment of separate compensable ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  See VAOPGCPREC 23-97.  The Board also notes that the appellant has not been shown to exhibit compensable limitation of flexion and compensable limitation of extension to warrant separate disability ratings.  See VAOPGCPREC 23-97.  Rather, the 10 percent disability ratings currently assigned for his right and left knee disabilities are based on his overall right knee symptoms of pain, limitation of motion, and functional loss.

The Board has also considered referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Under those criteria, in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's knee disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain affecting motion in the knees that is aggravated by certain use.  In terms of functional abilities, the reported problems affect the Veteran's range of motion of the knees.  As discussed, the Veteran's actual range of motion is not limited to a compensable level, but the bilateral 10 percent rating is in compensation for the reported pain.  Thus, the Veteran's current schedular rating is adequate to fully compensate for the bilateral knee disability.

Moreover, the governing norm in exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the appellant claimed at his April 2008 VA medical examination that he was forced to take an early retirement from his job with an automobile manufacturing company due to knee pain.  The Board notes, however, that the appellant has also reported in clinical settings that he left his job at the automobile manufacturing company because he was offered a voluntary buy out.  These inconsistencies greatly reduce the credibility of the appellant's assertions.  Moreover, as described above, the Board has reviewed medical records provided by the health clinic at the appellant's former employer and they contain no indication that his service-connected right or left knee disabilities markedly interfered with his employment there.  Indeed, the record on appeal shows that after leaving his position at the automobile manufacturing company, the appellant took another full-time position as a security guard.  Currently, he is participating in VA's vocational rehabilitation program.  A review of his vocational rehabilitation folder contains no indication that his service-connected knee disabilities markedly interfere with his employment beyond the schedular criteria.  

In summary, the Board finds that although the appellant's knee disabilities no doubt interfere with his ability to engage in certain employment activities, such interference is reflected in the disability ratings currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states:  "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

The Board further notes that the record contains no indication, nor does the appellant contend, that his service-connected right or left knee disability necessitates frequent periods of hospitalization.  In fact, it does not appear that the appellant has ever been hospitalized for treatment of his service-connected right or left knee disability.  The Board additionally observes that there do not appear to be any unusual clinical aspects of the service-connected knee disabilities noted in the medical records, and the appellant and his representative have neither identified such nor indicated that such exist.

Thus, absent any objective evidence that the appellant's right or left knee disability, in and of itself, is productive of marked interference with employment beyond that contemplated by the schedular criteria, necessitates frequent hospitalization, or that the manifestations associated with this disability are unusual or exceptional, referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this regard, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) in which a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In this case, however, the probative evidence does not show that the appellant is unemployable as a result of his service-connected knee disabilities.  Indeed, the Board finds that the most probative evidence shows that after taking a voluntary buyout from his position as with an automobile manufacturing company, he subsequently worked full-time as a security guard and is currently enrolled in VA's Vocational Rehabilitation Program with the goal of becoming a medical administrative assistant.  The Board has reviewed the appellant's vocational rehabilitation file and finds no indication that his service-connected knee disabilities, in and of themselves, render him unemployable and he has not contended otherwise.  Indeed, during the pendency of this appeal, the appellant has either been employed full time or has been employed part time while attending school.  Absent probative evidence of unemployability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted.

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the assignment of disability ratings in excess of 10 percent for the appellant's service-connected right and left knee disabilities.  The benefit of the doubt doctrine is therefore not for application here.  38 U.S.C. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 (1990).




ORDER

Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee is denied.  

Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee is denied.  


REMAND

Bilateral hip disability, low back disability, bilateral ankle disability, and sleep apnea

The appellant contends that his current bilateral hip, low back, and bilateral ankle disabilities were incurred in or aggravated during his active service.  Alternatively, he contends that such disabilities are causally related to his service-connected right and left knee chondromalacia.  The appellant also contends that he developed sleep apnea secondary to obesity.  He argues that service connection is warranted as his orthopedic disabilities prevented him from exercising, resulting in a significant weight gain which began in service.  

The appellant's service treatment records include a December 1989 Medical Board Report documenting a long history of multiple orthopedic complaints, including low back and ankle pain, as well as obesity.  It was noted that as a result of his orthopedic complaints, he was unable to pass physical fitness tests and was continuing to gain weight.  The diagnoses included chronic low back pain, chronic ankle pain, and obesity, all of which the examiner determined did not exist prior to enlistment.  With respect to the appellant's hips, the Medical Board report also contained a diagnosis of status post surgical treatment of slipped capital femoral epiphysis, which was noted to have preexisted service.  

The post service record on appeal includes VA and private clinical records documenting complaints of low back, ankle, and hip pain, as well as treatment for sleep apnea and exogenous obesity.  In addition to these clinical records, at his October Board 2010 hearing, the appellant claimed that his private physician at St. Joseph's Hospital in Ypsilanti, Michigan, had advised him that his right and left hip disabilities, low back disability, and right and left ankle disabilities were related to his service-connected right and left knee disabilities.  

Here, the Board observes that the record on appeal currently contains clinical records from St. Joseph Mercy Health System, dated from January 1998 to January 2007.  These records document complaints of acute onset hip pain and low back pain following on-the-job injuries.  These records also document complaints of right ankle pain and note a history of a fracture and Achilles' tendon rupture in a sports-related injury.  The appellant is advised, however, that the records from St. Joseph Mercy Health System are entirely silent for any indication that his current low back, bilateral hip, or bilateral ankle disabilities are causally related to his active service or to his service-connected right and left knee disabilities.  He is further advised that it would be to his benefit to submit a statement from his physician memorializing the opinion that the appellant's current low back, bilateral hip, and bilateral ankle disabilities are causally related to his service-connected right and left knee disabilities.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the Board has the duty to suggest the submission of evidence that may have been overlooked).

Although the record on appeal currently contains no medical opinion linking the appellant's currently claimed disabilities to his active service or to his service-connected right and left knee disabilities, the Board finds that there is sufficient evidence to trigger VA's duty to obtain a medical opinion.  Under applicable criteria, a medical opinion is necessary when the record contains competent evidence of a current disability, indicates that such disability may be associated with active service or a service-connected disability, but does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  The appellant has not yet been afforded a VA medical examination in connection with his claims of service connection for a low back disability, a bilateral hip disability, a bilateral ankle disability, or sleep apnea.  In light of the appellant's contentions, and based on the evidence currently of  record, the Board finds that VA medical examinations are necessary to clarify the nature and etiology of the appellant's claimed disabilities.  

Dental disability

The appellant also seeks service connection for a dental disability, claimed as loss of a tooth.  He reports that he was hit in the mouth by a glass bottle during service, knocking out his front tooth and requiring a root canal.  He indicated that "I would still have my real tooth today if it wasn't for getting hit in the mouth with that bottle."  See December 2009 VA Form 9.  The appellant also claims that he experiences pain in the area of tooth number 8 "[w]henever something cold or something hot hits it."  See October 2010 hearing transcript at page 11.  

The appellant's service dental records document a history of lingual luxations to teeth numbers 7 and 8 in July 1989.  He was initially treated with repositioning, splinting, and sutures.  In January 1990, however, he was seen in connection with his complaints of thermal sensitivity.  The dentist recommended nonsurgical root canal therapy on tooth number 8, which was performed in February 1990.  

In this case, in light of the appellant's contentions and the evidence of record, the Board finds that additional action is necessary prior to further consideration of the appellant's appeal.  

In that regard, VA is required to consider a claim under all applicable provisions of law and regulation whether or not the applicable provision is specifically raised.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Although VA is required to liberally construe a claimant's statements, see EF v. Derwinski, 1 Vet. App. 324, 326 (1991), the RO has adjudicated only the claim of entitlement to service connection for a dental condition for purposes of compensation.  The issue of entitlement to service connection for a dental condition for purposes of VA outpatient dental treatment has not yet been addressed, despite what appears to be clear evidence of in-service trauma.  38 C.F.R. § 3.381(a) (2010); see also 38 C.F.R. § 4.150 (2010) (setting forth dental disabilities for which compensation is warranted).  The Court has held that a claim of service connection for a dental disability for compensation purposes must also considered to be a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Additionally, given the evidence of record, a VA dental examination is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA medical examination for the purpose of identifying the nature and etiology of his current low back, bilateral hip, and bilateral ankle disabilities.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should identify all low back, bilateral hip, and bilateral ankle pathology identified.  The examiner should also provide an opinion, with supporting rationale, as to the following:

Is it at least as likely as not that any low back disability identified on examination is causally related to the appellant's active service or any incident therein, including complaints of low back pain?  Alternatively, the examiner should state whether any current low back pathology identified is causally related to or aggravated by the appellant's service-connected right and/or left knee disabilities.  

Is it at least as likely as not that any right or left ankle disability identified on examination is causally related to the appellant's active service or any incident therein?  Alternatively, the examiner should state whether any low back pathology identified is causally related to or aggravated by the appellant's service-connected right and/or left knee disabilities.  

The appellant's service enlistment medical examination documents a preservice history of bilateral slipped capital femoral epiphysis, status post surgery.  Given that preexisting condition, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the appellant's preexisting bilateral hip disability was aggravated during service, beyond any natural progress.  Alternatively, the examiner should state whether any current bilateral hip disability is causally related to or aggravated by the appellant's service-connected right and/or left knee disabilities.  

2.  The appellant should be afforded a VA medical examination for the purpose of identifying the nature and etiology of his current sleep apnea.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's sleep apnea is causally related to his active service or any incident therein.  Alternatively, the examiner should provide an opinion as to whether it is at least as likely as not that the appellant's sleep apnea is causally related to or aggravated by his service-connected right and/or left knee disabilities.  

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

3.  The appellant should be afforded a VA dental examination to determine the nature and etiology of any current dental disorder.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should be requested to review the service dental records and provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant currently exhibits any dental disability which is the result of trauma in service.  The examiner should also comment on whether the appellant exhibits any potentially compensable dental conditions, see 38 C.F.R. § 4.150, such as loss of teeth due to loss of substance of the body of the maxilla or mandible.  

4.  After conducting any additional development deemed necessary, the RO/AMC should readjudicate the claims, specifically documenting consideration of the appellant's claim of service connection for a dental disability, both for purposes of compensation and for purposes of VA outpatient dental treatment.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence, including any nexus opinion from his doctors, and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


